956 F.2d 1169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Andre Brigham YOUNG, Plaintiff-Appellant,v.Chase RIVELAND, Secretary, Department of Corrections;  JanetBarbour, Superintendent, Twin Rivers CorrectionCenter, Defendants-Appellees.
No. 89-35643.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1992.*Decided March 9, 1992.

1
Before EUGENE A. WRIGHT and ALARCON, Circuit Judges, and DAVIES,** District Judge.

ORDER

2
Young's appeal seeking injunctive relief from the Twin Rivers Correction Center policy of strip searching inmates after contact visits with outsiders is now moot.   Johnson v. Moore, 948 F.2d 517, 519 (9th Cir.1991).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Honorable John G. Davies, United States District Court, Central District of California, sitting by designation